Citation Nr: 0530752	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the veteran's claim 
for service connection for a low back disorder because he had 
not submitted new and material evidence.

In October 2004, the Board found that the veteran had 
submitted new and material evidence and reopened his claim of 
service connection for a low back disorder.  The Board also 
remanded the veteran's case to the RO for further 
development.  Upon completion of that development, the case 
was returned to the Board in November 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current low back disorder is not 
etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
However, the Court also specifically recognized that where 
the notice was not mandated at the time of the initial AOJ 
decision, as is the situation in the veteran's case, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
 
The Board notes that a substantially complete claim was 
received in January 1993, before the enactment of the VCAA.  

An RO letter dated in November 2004, provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In the November 2004 letter, VA notified the 
veteran of his responsibility to submit evidence that showed 
that his condition was related to service.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate his claim and it indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records show that upon entrance 
to the service, he had no disabilities relating to his low 
back.  A February 1977 record with the veteran's reported 
history shows he reported chronic low back pain.  A February 
1977 treatment record shows that the veteran underwent 
excision of a pilonidal cyst.  Before the procedure, spinal 
anesthesia was used.  A Doctor's Progress Note shows that 
after the procedure, the veteran experienced a large amount 
of low back pain that was not related to his surgery.  Five 
days after the surgery, his back pain had improved.  A 
February 1977 X-ray of the lumbosacral spine was normal.  In 
March 1977, after the procedure, the medical records show 
that the veteran complained of pain in the base of his spine.  
At the time of his discharge from the hospital, in 
consideration of his recent surgery, the veteran was placed 
on a limited physical profile of no sitting over 10 minutes 
in one hour, no bending exercises, no situps, and no running 
or marching.  In a April 1977 Report of Medical Examination, 
it is noted that the veteran had pain in his spine as a 
result of the pilonidal cyst and the veteran stated that his 
back was not good after the February 1977 operation.  In May 
1977, he was diagnosed with low back pain.  In the veteran's 
June 1977 Statement of Medical Condition, he reported that 
after the February 1977 removal of the pilonidal cyst, his 
back had not been good.  

In October 1983, the veteran underwent a VA examination, 
wherein he reported a history of a back injury sustained 
while parachuting in 1975.  He stated he had backaches since 
then.  The diagnosis was history of back injury from 
parachuting and chronic low back syndrome.  It was noted by 
the examiner that the claims folder was not available for 
review.

A November 1991 VA outpatient medical record shows that the 
veteran complained of pain in his low back.  He stated that 
he was involved in an automobile accident three days earlier.  
The diagnosis was trauma as a result of an automobile 
accident.

In the veteran's February 1996 substantive appeal, he argued 
that his back was injured during jumping exercises while in 
service and service connection for his back injury was 
warranted.

An October 2000 VA outpatient medical record shows that the 
veteran had slight paraspinal tenderness on the left side of 
his back.  He was diagnosed with back pain.

A July 2002 VA outpatient medical record shows that the 
veteran sought treatment for his low back as a result of an 
injury at work.  He stated that while lifting something at 
work, he felt pain in the lower back.  The diagnosis was low 
back pain.  The veteran returned for follow-up treatment in 
August 2002.

In August 2003, the veteran underwent a VA examination.  It 
was noted that the veteran's claims folder was reviewed.  The 
VA examiner noted the veteran had a pilonidal cyst excision 
in service in 1977 with lumbosacral spine X-rays within 
normal limits.  There was no further evidence of complaints 
of low back pain until the veteran's motor vehicle accident 
in 1991.  The diagnosis was non-service-connected lumbar 
spondylosis.  In an October 2003 addendum, the August 2003 VA 
examiner noted that the veteran did not have any back 
problems noted in service other than the pilonidal cyst 
excision, which was not contributory to the veteran's present 
spinal condition.  In addition, there was no evidence of any 
back problems until 1991, which was 14 years after the 
veteran's discharge from service.  Based on this, the VA 
examiner opined that the veteran's current low back 
disability was not related to his service.

In January 2005, the veteran underwent a VA examination.  The 
veteran reported having low back pain that started in 1976 
when he jumped from a plane.  He suffered from varicose veins 
of the right lower extremity and back injury at that time.  
Based on review of the veteran's claims folder, the VA 
examiner noted that the veteran had an operation for varicose 
veins in 1976 at the Army hospital, but was not treated for 
low back pain.  The claims folder also revealed that the 
veteran had an excision of the infected pilonidal cyst in 
February 1977 and post-operatively the veteran developed 
acute low back pain, but follow-up records showed that the 
doctor diagnosed the back pain as erratic behavior because 
the distal water injection improved his pain.  The claims 
folder also showed that in June 1975, after a parachute jump, 
the veteran was treated, but there were no abnormal findings 
found for the back.  The examiner noted that the veteran had 
an automobile accident in 1991 and was treated for low back 
pain and the pain subsided after a few days.  In addition, in 
2002, the veteran had low back pain after moving heavy things 
and strained his lumbar spine.  He had acute pain.  In 2004, 
he also had low back pain.  At the current time, the veteran 
had low back pain that radiated to his left buttock area.  He 
stated that he was incarcerated in 1978 for six and a half 
years but had no acute low back pain and did not receive any 
treatment during that time.  Regarding whether the veteran's 
low back pain was due to the spinal anesthesia administered 
in February 1977, the VA examiner stated that the veteran's 
current back pain was not related to the spinal anesthesia.  
The rationale was that the magnetic resonance imaging (MRI) 
of the lumbar spine conducted in 2004 ruled out 
arachnoiditis, which was generally found after the effect of 
spinal anesthesia.  The examiner noted that the veteran had 
acute mild low back pain in service after his parachute jump 
and no pain for the six and a half years that the veteran was 
incarcerated.  Therefore, the VA examiner opined that the 
veteran's current low back pain was due to the aging process 
and was aggravated by the 1991 automobile accident and 2002 
lifting injury.

VA outpatient medical records from September 1997 to May 2005 
show that the veteran received treatment for pain in his low 
back during this time.  A March 2004 VA outpatient record 
shows a diagnosis of back pain that may be due to disc 
disease.  A September 2004 record shows that the veteran had 
a history of low back pain since February 2004.  The veteran 
stated that the onset was sudden with no history of trauma.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful review of the evidence, the Board finds that 
service connection for the veteran's low back disorder is not 
warranted.  In this regard, the Board notes that although the 
veteran had complaints of low back pain in service, after 
considering the veteran's service medical records, two VA 
examiners opined that the veteran's current low back 
disability was not related to his in-service complaints of 
low back pain.  The August 2003 VA examiner reasoned that 
after service, the veteran did not complain of back pain 
until 1991, which is 14 years after his discharge from 
service.  In addition, the January 2005 VA examiner reasoned 
that the veteran's back pain in service was noted to be acute 
and the veteran had no problems with his low back for six and 
a half years after service while he was incarcerated.  
Moreover, the 2004 MRI findings of the low back were not 
consistent with any effects of the veteran's February 1977 
spinal anesthesia.  The Board notes that where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as the medical evidence supports a conclusion that 
the veteran's current low back disability is not related to 
his service, the Board must find that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a low back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


